Citation Nr: 9912997	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  95-16 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Commonwealth of Puerto Rico 
Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1953.  He died in December 1994.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1995, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  During VA hospital admission from October 10, 1984 to 
February 8, 1985 the veteran was given a total of 19 blood 
transfusions.

3.  In 1989 the veteran tested positive for the human 
immunodeficiency virus (HIV).

4.  It is as likely as not true that the veteran contracted 
HIV from a VA blood transfusion.

5.  The veteran's cause of death was acquired immune 
deficiency syndrome (AIDS) attributed to HIV.



CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation benefits in accordance with 38 U.S.C.A. § 1151 
are met. 38 U.S.C.A. §§ 1151, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim for dependency and 
indemnity compensation benefits is well grounded because the 
evidence shows that it is plausible.  VA has, therefore, a 
duty to assist her in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that VA has, therefore, 
fulfilled its obligation to assist her in the development of 
the facts of her case.

If the veteran suffers an injury as the result of 
hospitalization, medical, or surgical treatment at a VA 
medical facility that is not caused by his willful 
misconduct, and the injury results in the death of the 
veteran, dependency and indemnity compensation benefits shall 
be awarded in the same manner as if the death were service 
connected.  38 U.S.C.A. § 1151.  In determining whether death 
resulted from a treatment-related injury, it must be shown 
that death was actually the result of such injury, and not 
merely coincidental with it, and that the injury was not a 
necessary consequence of the medical treatment.  "Necessary 
consequences" are those that are certain to result from, or 
intended to result from, the medical treatment.  38 C.F.R. § 
3.358.

The Board notes that subsequent to the initiation of the 
appellant's appeal, the law pertaining to the grant of 
dependency and indemnity compensation benefits due to an 
injury caused by VA medical treatment was revised to require 
a finding of fault or negligence on the part of the VA 
medical provider.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996).  The change in the law, however, applies 
only to those claims filed on or after October 1, 1997.  The 
appellant's entitlement will, therefore, be determined by 
applying the criteria as stated above.

Determinations regarding entitlement to dependency and 
indemnity compensation benefits are to be based on review of 
the entire evidence of record.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

VA treatment records indicate that the veteran was 
hospitalized from October 10, 1984 to February 8, 1985 due to 
a suicide attempt with Saniflush.  He developed severe 
gastritis and underwent partial gastrectomy during this 
hospitalization.  He was given a total of 19 blood 
transfusions.

A psychological evaluation at that time diagnosed him with a 
depressive episode exacerbated by alcohol intake.  He was 
described as a married man, father of 6, with a high school 
education, who had worked as a salesperson.  Although he 
admitted to a history of alcohol abuse, he denied illicit 
drug use.  He lived with his wife, a VA nurse.

Attempts to identify all of the blood donors were completely 
successful.  Only six were found to be non-positive, the 
remaining thirteen are unknown.  We note that blood testing 
for HIV antibodies only became general practice after March 
1985.

The Board notes a specialist opinion rendered by the Chief, 
Infectious Diseases Section, at Northport VAMC, in New York.  
He concluded that, given the inconplete evidence, it is 
possible that the veteran's HIV infection stemmed from 
transfusions of blood he received during his VAMC 
hospitalization.

The Board concludes that it is as likely as not true that the 
veteran was infected with HIV by blood transfusions 
administered by VA.  Most importantly, no other risk factors 
for HIV have been identified other than the multiple blood 
transfusions.  Therefore, we conclude that it is as likely as 
not that the veteran's death was the result of the blood 
transfusions provided by a VA medical facility.  For this 
reason the Board has determined that entitlement to 
dependency and indemnity compensation benefits is warranted.


ORDER

Entitlement to dependency and indemnity compensation benefits 
in accordance with 38 U.S.C.A. § 1151 is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


